77 So. 3d 805 (2011)
Orson W. BENN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D11-984.
District Court of Appeal of Florida, Second District.
December 28, 2011.
Rehearing Denied January 27, 2012.
Henry E. Marines of Law Offices of Henry E. Marines, P.A., Miami, for Appellant.
MORRIS, Judge.
Orson W. Benn appeals the summary dismissal of his motion for postconviction *806 relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The postconviction court mistakenly found that the State did not amend the information to remove the construction fraud counts after the defense moved for a judgment of acquittal. Despite this error, Benn's motion is ultimately without merit. Therefore, we affirm the order of dismissal.
Affirmed.
VILLANTI and KHOUZAM, JJ., Concur.